DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Reconsideration filed on 12/17/21.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10, 13-16, 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Futa et al. (US 2015/0128906).
With regard to claim 1:
Futa discloses an inline reductant filter assembly comprising:

a filter media (106) see par. [0015]) positioned in the filter housing; and
one valve (112) (Fig. 2, par. [[0017]) selectively movable from a first position to a second position, the first position permitting fluid to flow along a first fluid flow path from the upstream portion of the reductant line, through the filter media, to the downstream portion of the reductant line (see par. [0016, 0017]), the second position preventing fluid from flowing along the first fluid flow path through the filter media, wherein an inlet portion at which reductant flows into the filter media and an outlet portion at which reductant flows out of the filter media are fluidly sealed from the reductant line when the one valve are in the second position (see Fig. 1, par. [0016, 0017, 0023]).

With regard to claim 2:
Futa discloses the in line reductant filter assembly of claim 1, Futa further discloses wherein the one valve (112) (Fig. 2) in the second position permit fluid to flow along a second fluid flow path, the second fluid flow path bypassing the filter media (see par. [00 16, 0017).

With regard to claim 3:
Futa discloses the inline reductant filter assembly of claim 1, Futa further discloses wherein the inline reductant filter assembly is configured such that the one valve (112) (Fig. 2) move from the first position to the second position in response to a purge process (when differential pressure across the fuel filter 106 exceeds a predetermined differential pressure (see par. [0016, 0023]).




Futa discloses the inline reductant filter assembly of claim 1, Futa further discloses wherein the one valve is passive valve (see par. [0023]).

With regard to claim 5:
Futa discloses the inline reductant filter assembly of claim 4, Futa further discloses wherein a first valve is structured to selectively move from the second position to the first position in response to positive pressure of reductant being provided to the first valve from the upstream portion of the reductant line (see par. [0023]).

With regard to claim 7:
Futa discloses the inline reductant filter assembly of claim 1, Futa further discloses wherein the inline reductant filter assembly is configured such that the one valve (112) (Fig. 2) moves in response to a data signal froma controller (148) (see Fig. 2, par. [0024, 0025]).

With regard to claim 9:
Futa discloses the inline reductant filter assembly of claim 1, Futa further discloses wherein the filter housing is downstream of a pump (102) (Fig. 2).

With regard to claim 10:
Futa discloses the inline reductant filter assembly of claim 1, Futa further discloses wherein the one valve is check valve (see par. [0017)).

With regard to claim 13:
Futa discloses a reductant delivery system comprising:
A reductant pump (102) (Fig. 1);

a filter housing (not numbered) fluidly coupled to an upstream portion of the reductant line and a downstream portion of the reductant line (see Fig. 2, par. [0015]);
a filter media (106) (see Fig. 1, par. [0015]) positioned in the filter housing; and
	one valve (112) (Fig. 2, par. [0017) selectively movable from a first position to a second position, the first position permitting fluid to flow along a first fluid flow path from the upstream portion of the reductant line, through the filter media, to the downstream portion of the reductant line (see Fig. 2, par. [0016, 0017]), the second position permitting fluid to flow from the downstream portion of the reductant line to the upstream portion of the reductant line without flowing through the filter media, wherein an inlet portion at which reductant flows into the filter media and an outlet portion at which reductant flows out of the filter media are fluidly sealed from the reductant line when the one valve (112) (Fig. 2) are in the second position (see par. [0016, 0017, 0023]).

With regard to claim 14:
Futa discloses the reductant delivery system of claim 13, Futa further discloses wherein the assembly reductant delivery system is configured such that the one valve move from the first position to the second position in response to a purge process (when differential pressure across the fuel filter 106 exceeds a predetermined differential pressure (see par. [0016, 0023)).

With regard to claim 15:
Futa discloses the reductant delivery system of claim 13, Futa further discloses wherein the one valve is passive valve (see par. [0023])

With regard to claim 16:


With regard to claim 18:
Futa discloses the reductant delivery system of claim 13, Futa further discloses wherein the filter (106) is downstream of the reductant pump (102) (see Fig. 2).

With regard to claim 19:
Futa discloses the reductant delivery system of claim 13, Futa further discloses wherein the one valve is check valve (see par. [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futa et al. (US 2015/0128906) in view of Sano (US 2009/0145402).


Futa discloses the inline reductant filter assembly of claim 5; however, Futa fails to disclose wherein a second valve of the one or more valves is structured to selectively move from the first position to the second position in response to positive pressure of reductant being provided to the second valve from the downstream portion of the reductant line.
Sano teaches that a second valve element is structured to selectively move from a first position to a second position bypassing a fuel filter in response to a positive pressure of fuel being provided to the second valve element from a downstream portion of the fuel line (see Fig. 4, par. [0055, 0074)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Futa by selectively moving a second valve element from the first position to the second position in response to a positive pressure of fuel from the downstream portion of the fuel line as taught by Sano for stabilizing the fuel pressure in the fuel line at a desired level (see par. [0074]).

With regard to claims 11, 20:
Futa discloses the inline reductant filter assembly of claims 1,13; however, Futa fails to disclose wherein the inline reductant filter assembly is configured such that the one valve moves to the first position for priming.
Sano teaches that an inline reductant filter assembly is configured such that one valve moves to the first position permitting fluid to flow through a filter media for priming (see par. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Futa by opening a valve to the first position permitting fluid to flow through a filter media for priming as taught by Sano for eliminating the need for an additional priming bypass filter and a check valve (see Sano, par. [0018)]).

With regard to claim 12:
Futa discloses the inline reductant filter assembly of claim 1; however, Futa fails to disclose wherein the one or more valves comprise two valves, a first valve positioned at an inlet portion of the filter housing, and a second valve positioned at an outlet portion of the filter housing.
Sano teaches a first valve positioned at an inlet portion of a fuel filter, and a second valve positioned at an outlet portion of the fuel filter (see par. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Futa by using a first valve positioned at an inlet portion of a fuel filter, and a second valve positioned at an outlet portion of the fuel filter as taught by Sano for effectively controlling the flowrate of fuel passing through the fuel filter (see par. [0008]).

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futa et al. (US 2015/0128906).
With regard to claims 8, 17:
Futa discloses the reductant delivery system of claims 1, 13; however, Futa fails to disclose wherein the fuel filter housing is upstream of the reductant pump.
With regard to the location of the fuel filter housing, it is the examiner's position that the fuel filter housing being upstream of the reductant pump would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the fuel filter and the pump, and the engine operating conditions. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing froma finite number of predictable solutions, is not of innovation but of ordinary skill and common .

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not deemed persuasive.  Applicant argues that Futa does not disclose that an inlet portion at which reductant flows into the filter media and an outlet portion at which reductant flows out of the filter media are fluidly sealed from the reductant line when the one valve is in a second position.  The Office respectfully disagrees.  As shown in par. [0016, 0017], Futa discloses a fuel filter (106), a  filter bypass line includes bypass line fuel inlet (124) and a bypass line fuel outlet (126). The bypass line fuel inlet (124) is coupled to the fuel supply line (104) upstream of the fuel filter 106, and the bypass line fuel outlet (126) is coupled to the fuel supply line (104) downstream of the fuel filter 106. The filter bypass line is configured to selectively bypass fuel around the fuel filter when a filter bypass valve (112) which is coupled to the filter bypass line moves to a second position, fuel flows through a fuel bypass line 108 and around the fuel filter 106 due to clogged filter, therefore, the inlet and outlet portion of the filter are sealed from the reductant line.  Therefore, Futa discloses the claimed limitations in dispute.

           Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747